Order modified.so as to permit plaintiff to have an inspection of the machine on which he was injured, and its several parts, on condi*938tion that plaintiff pay to defendant the expense of employing a machinist from the shops where said machine was made, to take down the machine and, after the inspection, to set it up again; also modified as to provisions as to photographs and models; and as so modified affirmed, without costs of this appeal to either party. Order to be settled before Mr. Justice Foote on two days’ notice. All concurred.